DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-7 are objected to because of the following informalities:  the phrase “surfaces grooves” in claim 5 should be changed to --surface grooves--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 1, 9, and 19.  The phrase “the bypass orifices” is indefinite since the claims previously recited “one or more bypass orifices”.  The phrase “one or more bypass orifices” includes the presence of one bypass orifice or a plurality of bypass orifices.  By reciting “the bypass orifices” it is unclear to the Examiner whether Applicant intends to refer back to the one or more bypass orifices which includes the single 
Re: claim 4.  The phrase “the secondary plunger” lacks antecedent basis.
The remaining claims are indefinite for being dependent from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 8-16, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent 61293432 to Ecarnot.
Re: claims 1, 8, 9, 14, 19, and 20.  Ecarnot shows in figure 1 a damper assembly, comprising:
a tubular member or housing 10 including a sidewall and a cap 18 positioned at an end of the sidewall, the sidewall and the cap defining an inner volume 60, 78, 80, 
a primary piston 28 positioned within the inner volume and coupled to the rod, the primary piston defining a first contact surface 42;
a secondary piston 70 comprising a body member comprising a second contact surface 79, an opposing second surface shown opposite element 79 on element 70, an inner cylindrical face shown between the inner portion of element 70 defining a central aperture that receives the rod 24, and an outer cylindrical face, wherein the opposing second surface comprises one or more surface grooves, as labeled, disposed about the body member, extending between the inner cylindrical face and the outer cylindrical face along the opposing second surface; 
[AltContent: textbox (Bypass orifice)][AltContent: arrow][AltContent: textbox (Surface groove)][AltContent: arrow]          
    PNG
    media_image1.png
    189
    375
    media_image1.png
    Greyscale


one or more bypass orifices disposed about the body member, wherein the bypass orifices extend along the inner cylindrical face between the second contact surface and the opposing second surface; 

a resilient member 72 disposed between the secondary piston 70 and the cap 18 and thereby positioned to bias the secondary piston into engagement with the shoulder via intervening elements;

wherein the first contact surface 42 and the channel, as described above, are configured to cooperatively define a flow conduit upon engagement between the primary piston and the secondary piston;
wherein the second contact surface 79 is configured to engage the first contact surface 42 such that an open flow path is formed from the recoil chamber through the central aperture and the flow conduit upon engagement between the primary piston and the secondary piston.
	Re: claims 2 and 15.  Ecarnot shows in figure 1 the limitation wherein the primary piston is moveable within the tubular member between a first location where the primary piston is in a compression position, an intermediate location when the primary piston moves to a rebound positon and contacts the secondary piston, and an end of stroke or fully rebounded position, and wherein the primary piston is configured to maintain engagement with the secondary piston between the intermediate location and the end of stroke.

	Re: claims 4 and 16.  Ecarnot shows in figure 1 the limitation wherein one or more of the one or more surface grooves, as labeled, are angled appearing to be approximately 90 degrees relative to a centerline extending radially outwards from a center of the secondary plunger or piston as best understood.  

Re: claim 10.  Ecarnot shows in figures 2 and 3 the limitation wherein the primary piston, the first portion and the second portion have circular cross sectional shapes.
	Re: claim 11.  Ecarnot shows in figure 1 the limitation wherein the first portion has a first diameter as labeled and the second portion has a second diameter as labeled, wherein the first diameter is greater than the second diameter, and wherein the transition between the first portion and the second portion defines the shoulder as shown and as broadly recited.


    PNG
    media_image2.png
    227
    432
    media_image2.png
    Greyscale






Re: claims  12 and 13.  Ecarnot shows in figure 1 the limitation wherein the diameter of the primary piston, as labeled below, is less than the second diameter such that the primary piston is extendable along the length of the housing.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Space)][AltContent: arrow][AltContent: textbox (Diameter of primary piston  less than the second diameter)]
    PNG
    media_image3.png
    314
    571
    media_image3.png
    Greyscale


[AltContent: textbox (Aperture)]

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9303715 in view of US Patent 6129343 to Ecarnot. 
With regards to the diameters of the first and second portions and other details such as the seal in the parent case, in In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993), the court held that for the purposes of obvious double patenting a later genus (broad) claim is not patentable over an earlier species (narrow) claim.
With regards to the working chamber being broken up into a first working chamber and a second working chamber, Ecarnot teaches in figure 1 the use of a first working chamber 60 and a second working chamber 78.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the working chamber of US Patent 9303715 to have included a first and a second working chamber, as taught by Ecarnot, in order to provide a pressure differential between the two chambers to effect fluid flow and damping function with piston movement.
With regards to the limitation of the first portion and the second portion defining a shoulder of sidewall.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sidewall to have included a shoulder formed by a first portion fixedly coupled with a second portion, in view of the teaching of Ecarnot, in order to provide a means of integrally forming a shoulder to reduce assembly steps and/or costs.   
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10030737 in view of US Patent 6129343 to Ecarnot. 
With regards to the diameters of the first and second portions and other details in the parent case, in In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993), the court held that for the purposes of obvious double patenting a later genus (broad) claim is not patentable over an earlier species (narrow) claim.
With regards to the working chamber being broken up into a first working chamber and a second working chamber, Ecarnot teaches in figure 1 the use of a first working chamber 60 and a second working chamber 78.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the working chamber of US Patent 10030737 to have included a first and a second working chamber, as taught by Ecarnot, in order to 
With regards to the limitation of a first portion coupled with a second portion of the sidewall, wherein the first portion and the second portion define a shoulder of sidewall.
Ecarnot teaches in figure 1 the limitation wherein the sidewall comprises a first portion shown in the area of the end of the lead line of number 10 fixedly coupled with a second portion or L-shaped extension at the top end of element 10 of the sidewall, wherein the first portion and the second portion define a shoulder, as labeled, on pg. 8 of the instant Office action of the sidewall.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sidewall to have included a shoulder formed by a first portion fixedly coupled with a second portion, in view of the teaching of Ecarnot, in order to provide a means of integrally forming a shoulder to reduce assembly steps and/or costs.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10632805 in view of US Patent 6129343 to Ecarnot. 
With regards to the grooves extending at a first and second angle, respectively and other details in the parent case, in In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993), the court held that for the purposes of obvious double patenting a later genus (broad) claim is not patentable over an earlier species (narrow) claim.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the working chamber of US Patent 10632805 to have included a first and a second working chamber, as taught by Ecarnot, in order to provide a pressure differential between the two chambers to effect fluid flow and damping function with piston movement.
With regards to the limitation of a first portion coupled with a second portion of the sidewall, wherein the first portion and the second portion define a shoulder of sidewall.
Ecarnot teaches in figure 1 the limitation wherein the sidewall comprises a first portion shown in the area of the end of the lead line of number 10 coupled with a second portion or L-shaped extension at the top end of element 10 of the sidewall, wherein the first portion and the second portion define a shoulder, as labeled, on pg. 8 of the instant Office action of the sidewall.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sidewall to have included a shoulder formed by a first portion fixedly coupled with a second portion, in view of the teaching of Ecarnot, in order to provide a means of integrally forming a shoulder to reduce assembly steps and/or costs.

Allowable Subject Matter
Claims 5-7 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Election/Restrictions
Applicant’s election without traverse of species II in the reply filed on 11/23/20 is acknowledged.  No claims have been withdrawn.
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5102109 to Schnetz teaches the use of a damper with a primary piston, a secondary piston dividing a housing into a first working chamber, a second working chamber, and a recoil chamber with a spring in the recoil chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
February 25, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657